DETAILED ACTION
The application has been made of the record and currently claims 1 – 10 are pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 06/27/2019 has been accepted and is being considered by the examiner.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1 – 7 and 10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ross (EP 2811238).
Claim 1, ROOS discloses:

a main drain (see annotated Fig. 1 below), the main drain having a main top end (considered as 1 in Fig. 1), a main bottom end (see annotated Fig. 1), and a main sidewall extending therebetween (see annotated Fig. 1); 
a dishwasher drain (see annotated Fig. 1) coupled to the main drain, the dishwasher drain having a main end (see annotated Fig. 1) coupled to the main sidewall of the main drain, a dishwasher end (see annotated Fig. 1), and 
a dishwasher sidewall (see annotated Fig. 1) extending therebetween, the dishwasher drain being in fluid communication with the main drain (see the first line in paragraph 0001), the dishwasher drain extending perpendicularly from the main drain (see Fig. 1 where the dotted line is perpendicular to the main drain), the dishwasher end being configured to be coupled to a dishwasher drainage tube (it appears the dishwasher end could be configured to be coupled to a dishwasher drainage tube); 
and a condensate drain (see annotated Fig. 1) coupled to the dishwasher drain, the condensate drain having a drain end (see annotated Fig. 1) coupled to the dishwasher sidewall of the dishwasher drain, a hose end (see annotated Fig. 1), and a condensate sidewall (see annotated Fig. 1) extending therebetween, the condensate drain being in fluid communication with the dishwasher drain, the hose end being configured to be coupled to a condensate pump hose (it appears all elements of the drain pipe are in fluid communication with each other and the hose end could be coupled to a condensate pump hose).

Claim 2, ROOS discloses:
The condensate drain pipe apparatus of claim 1 further comprising the main drain having a top lip (see annotated Fig. 1) extending around the main top end.

	Claim 3, ROOS discloses:
The condensate drain pipe apparatus of claim 2 further comprising the main drain having a secondary lip extending (see annotated Fig. 1) around the main sidewall below the top lip, the main end of the dishwasher drain being coupled to the main sidewall below the secondary lip (see annotated Fig. 1).

	Claim 4, ROOS discloses:
The condensate drain pipe apparatus of claim 1 further comprising the condensate drain having an elbow portion (see annotated Fig. 1; the second identical piece on the right in Fig. 1 is used for illustrative and parts identification purposes thereon for the primary piece on the left side) extending from the drain end and an 6attachment portion extending from the elbow portion (see annotated Fig. 1) to the hose end, a diameter of the attachment portion being less than a diameter of the elbow portion (it appears that the end of the attachment portion diameter is less than the diameter of the of the elbow portion; see magnified portion in annotated Fig. 1).

	Claim 5, ROOS discloses:
The condensate drain pipe apparatus of claim 4 further comprising a diameter of the dishwasher drain being greater than the diameter of the elbow portion and less than a diameter of the main drain (see annotated Fig. 2 where the dishwasher drain diameter is greater than the diameter of the elbow portion and it is less than the diameter of the main drain).

	Claim 6, ROOS discloses:


	Claim 7, ROOS discloses:
The condensate drain pipe apparatus of claim 4 further comprising the attachment portion being barbed (it appears a part of the attachment portion comprises a “barb”). 

	Claim 10, ROOS discloses:
A condensate drain pipe apparatus comprising: 
a main drain, the main drain having a main top end, a main bottom end, and a main sidewall extending therebetween (see annotated Fig. 1), the main drain having a top lip extending around the main top end (see annotated Fig. 1); 
and a condensate drain coupled to the main drain (see annotated Fig. 1), the condensate drain having a drain end (see annotated Fig. 1) coupled to the main sidewall of the main drain, a hose end (see annotated Fig. 1), and a condensate sidewall (see annotated Fig. 1) extending therebetween, 
the condensate drain extending perpendicularly from the main drain (see annotated Fig. 1), the condensate drain having an extension portion (see annotated Fig. 1) extending from the drain end, a medial portion (considered as 9 in Fig. 1) extending from the extension portion, and an attachment portion (see annotated Fig. 1) extending from the medial portion to the hose end, 
.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

s 8 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over ROOS as applied to claims 1, 4 and 6 above.
Claim 8, ROOS discloses the condensate drain pipe apparatus of claim 6 but does not disclose the hose end being closer to the main drain than the dishwasher end.
However, it has been held that claims which read on the prior art expect with regard to position were held unpatentable because shifting the position of an element would not have modified to operation of the device. See In reJapikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950); MPEP 2144.04(VI)(C). 
In addition to this, applicant has not provided the criticality that the hose end must be closer to the main drain than the dishwasher end as the only allowable configuration but instead disclosed “Further, since numerous modifications and changes will readily occur to those skilled in the art, it is not desired to limit the disclosure to the exact construction and operation shown and described,”.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date to use a known technique of modifying the position of the condensate drain of ROOS to allow the hose end to be closer to the main drain than the dishwasher end since it is known in the field of plumbing to modify the positions of pipes to allow a proper and secure connection between pipe end connection and hoses. 

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over ROOS.
		Claim 9, ROOS discloses a condensate drain pipe apparatus comprising: 
a main drain (see annotated Fig. 1 below), the main drain having a main top end (considered as 1 in Fig. 1), a main bottom end (see annotated Fig. 1), and a main sidewall extending therebetween (see annotated Fig. 1), the main drain having a top lip extending 
a dishwasher drain (see annotated Fig. 1) coupled to the main drain, the dishwasher drain having a main end (see annotated Fig. 1) coupled to the main sidewall of the main drain below the secondary lip, a dishwasher end (see annotated Fig. 1), and a dishwasher sidewall (see annotated Fig. 1) extending therebetween, a diameter of the dishwasher drain being less than a diameter of the main drain (see annotated Fig. 2), 
the dishwasher drain being in fluid communication with the main drain (see the first line in paragraph 0001), the dishwasher drain extending perpendicularly from the main drain (see Fig. 1 where the dotted line is perpendicular to the main drain), the dishwasher end being configured to be coupled to a dishwasher drainage tube (it appears the dishwasher end could be configured to be coupled to a dishwasher drainage tube); 
and a condensate drain (see annotated Fig. 1) coupled to the dishwasher drain, the condensate drain having a drain end (see annotated Fig. 1) coupled to the dishwasher sidewall of the dishwasher drain, a hose end (see annotated Fig. 1), and a condensate sidewall (see annotated Fig. 1) extending therebetween, the condensate drain being in fluid communication with the dishwasher drain,
the condensate drain having an elbow portion (see annotated Fig. 1) extending from the drain end and an attachment portion (see annotated Fig. 1) extending from the elbow portion to the hose end (see annotated Fig. 1), the elbow portion extending perpendicularly from the dishwasher sidewall and bending 90-degrees (see annotated Fig. 1), the attachment portion being oriented along an axis parallel to an axis of the dishwasher drain (see annotated Fig. 1), 
A diameter of the attachment portion being less than a diameter of the elbow portion (see annotated Fig. 2), the diameter of the elbow portion being less than the diameter of the 
However, it has been held that claims which read on the prior art expect with regard to position were held unpatentable because shifting the position of an element would not have modified to operation of the device. See In reJapikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950); MPEP 2144.04(VI)(C). 
In addition to this, applicant has not provided the criticality that the hose end must be closer to the main drain than the dishwasher end as the only allowable configuration but instead disclosed “Further, since numerous modifications and changes will readily occur to those skilled in the art, it is not desired to limit the disclosure to the exact construction and operation shown and described,”.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date to use a known technique of modifying the position of the condensate drain of ROOS to allow the hose end to be closer to the main drain than the dishwasher end since it is known in the field of plumbing to modify the positions of pipes to allow a proper and secure connection between pipe end connection and hoses. 


    PNG
    media_image1.png
    989
    669
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    653
    703
    media_image2.png
    Greyscale

Conclusion
The prior art made of the record and not relied upon is considered pertinent to applicants disclosure. 
Tanaka et al. (JP 2001027384) discloses a main pipe, dishwasher drain, and condensate drain at a 90-degree angle. Bakken (WO 2017139103) discloses a main pipe with a top and second lip. Hantke (DE 102012103260) discloses a main pipe, dishwasher drain, and condensate drain at a 90-degree angle. Cho Yong-gu (KR 20070000950) discloses a main pipe, dishwasher drain, and condensate drain at a 90-degree angle. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER TYLER RUFRANO whose telephone number is (571)272-6223.  The examiner can normally be reached on Mon - Fri 8:30AM to 4:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Troutman can be reached on (571) 270-3654.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/A.T.R./Examiner, Art Unit 3679                                                                                                                                                                                                        
/Matthew Troutman/Supervisory Patent Examiner, Art Unit 3679